Exhibit 10.1
June 3, 2009
Deutsche Lufthansa Aktiengesellschaft
Von-Gablenz-Strasse 2-6
50679 Köln
Germany
Dear Sirs/Mesdames:
     JetBlue Airways Corporation, a Delaware corporation (the “Company”),
proposes to enter into an underwriting agreement to be dated on or around
June 3, 2009 (the “Underwriting Agreement”) with Morgan Stanley & Co.
Incorporated (the “Underwriter”) providing for the public offering (the
“Offering”) of approximately $100.0 million of shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”). The Company also proposes
to issue and sell to the Underwriter additional shares of the Common Stock (the
“Additional Securities”), if and to the extent that the Underwriter shall have
determined to exercise the right to purchase such Additional Securities granted
to the Underwriter in Section 2 of the Underwriting Agreement (the “Underwriter
Option”). Capitalized terms not defined herein have the meanings ascribed to
them in the Underwriting Agreement.
     The Company hereby grants Lufthansa an option (the “Option”) to purchase up
to 15.6% of the shares (the “Option Shares”) of Common Stock that the Company
would have otherwise provided to the Underwriter as part of the Underwriter
Option, but only to the extent that the Underwriter exercises the Underwriter
Option. The Option is exercisable at any time, in whole or in part, during each
period commencing when, pursuant to the Underwriting Agreement, the Underwriter
exercises, in whole or in part, its Underwriter Option and ending at the close
of business on the Business Day immediately prior to the Option Closing Date
relating to such exercise (each such period, an “Option Period”). The Company
hereby grants Lufthansa an Option in connection with each exercise of the
Underwriter Option.
     The exercise price for each share of Common Stock purchased under the
Option (the “Exercise Price”) shall be the price per share paid by the public in
the Offering. If Lufthansa desires to exercise an Option, it shall notify the
Company in writing during the relevant Option Period, specifying the number of
Option Shares with respect to which the Option is being exercised (the
“Exercised Option Shares”).
     On the relevant Option Closing Date and as part of a simultaneous
transaction (a “Settlement”), (i) the Company shall deliver or cause to be
delivered the Exercised Option Shares to Lufthansa, and (ii) Lufthansa shall pay
to the Company, by wire transfer to an account designated by the Company, in
immediately available funds, an amount equal to the product of the Exercise
Price and the number of the Exercised Option Shares; provided that if pursuant
to Section 5 of the Underwriting Agreement the Underwriter does not purchase
Additional Shares on an Option Closing Date, the Company shall not deliver, and
Lufthansa shall not pay for, the Option Shares required to be delivered on that
Option Closing Date.
     This agreement shall terminate upon the expiration of the Underwriter
Option pursuant to the terms of the Underwriting Agreement (the “Option
Termination Date”); provided, however,

 



--------------------------------------------------------------------------------



 



if a Settlement is scheduled to occur after such Option Termination Date, this
Agreement shall terminate immediately following such Settlement. If a stock
split, stock dividend, recapitalization, reclassification, combination, exchange
of shares, merger or similar transaction occurs with respect to the outstanding
Common Stock, an appropriate and proportionate adjustment shall be made to the
Exercise Price and/or the number of the Option Shares to preserve the economic
intent of the Option.
     Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to the
Underwriting Agreement, the terms of which are subject to negotiation between
the Company and the Underwriter. This Agreement, which shall be governed by the
law of the state of New York, may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.
If the terms of this Agreement are in accordance with your understandings and
agreements with us, please sign and return the enclosed duplicate of this
letter, whereupon this Agreement shall constitute a binding agreement between
us.

            Very truly yours,

JETBLUE AIRWAYS CORPORATION

      By    /s/ James G. Hnat   Name:   James G. Hnat     Title:   Executive
Vice President, General Counsel and Secretary    

Accepted and agreed to as of
the date first above written:
DEUTSCHE LUFTHANSA AKTIENGESELLSCHAFT

        By   /s/ Nicolai von Ruckteschell Name:   Nicolai von Ruckteschell  
Title:   Counsel    

        By   /s/ Karl-Heinz Steinke Name:   Karl-Heinz Steinke   Title:   Head
Controller    

 